                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

DENTON W. GAGE,                                  )
                                                 )
                      Petitioner,                )
                                                 )
v.                                               )   Case No. CIV-18-1223-R
                                                 )
LONNIE LAWSON, Warden,                           )
                                                 )
                      Respondent.                )

                                            ORDER

       Before the Court is Petitioner’s Motion to Proceed In Forma Pauperis (Doc. 7).

Pursuant to 28 U.S.C. § 636(b)(1), the Court referred this matter to United States

Magistrate Judge Shon T. Erwin on December 17, 2018. See Order, Doc. 3. On January 9,

2019, Judge Erwin issued a Report and Recommendation (“R&R”), wherein he

recommended that Petitioner’s motion be denied and that he be ordered to prepay the full

$5.00 filing fee for his action to proceed. Doc. 9, at 1. The Court received Petitioner’s $5.00

filing fee today. See Doc. 13. Accordingly, the Court adopts Judge Erwin’s R&R and

denies as moot Petitioner’s motion. The matter is re-referred to Judge Erwin for further

proceedings.1

       IT IS SO ORDERED this 24th day of January, 2019.




1
 During the period between when Judge Erwin issued his R&R and when Petitioner paid the filing fee,
Petitioner filed two motions. See Docs. 10, 12.
